 1

 2

 3

 4
 5

 6
 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 MICHAEL MAYFIELD, on behalf of
   himself and others similarly situated,           No.: 2:18-cv-01695-RSM
11
                        Plaintiff,                  ORDER GRANTING UNOPPOSED
12                                                  MOTION FOR EXTENSION OF TIME
          v.                                        FOR DEFENDANT TO FILE FIRST
13                                                  APPEARANCE
   ACE AMERICAN INSURANCE
14 COMPANY,

15                       Defendant.
16         This matter having come before the Court on the Unopposed Motion for Extension of
17 Time for Defendant to File First Appearance. Dkt. #12. The Court having examined the

18 court files and records, being fully advised, and for good cause shown;
19         IT IS HEREBY ORDERED that Defendant shall have until Thursday, January 31,
20 2019, to move, answer, object, or otherwise plead to the Complaint in this lawsuit.

21         DATED this 28th day of December, 2018.
22
23

24

25
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
26

     ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF              Page 1
     TIME FOR DEFENDANT TO FILE FIRST APPEARANCE
     No.: 2:18-cv-01695-RSM
